Request for consideration
	35 USC § 112(f)
The remarks take the position that the office action has not rebutted the presumption that the controller is not a means-plus function.  The examiner disagrees.  There is absolutely nothing in the specification describing any structure of the claimed controller “configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor” as required by claims 1, 8 and 21.  No controller or any other particular part of the controller is described that performs these functions.  There is therefore no adequate description of any particular structure performing the functions of the claimed controller.  Controller is a generic placeholder because it does not imply any particular type of structure and therefore is equivalent to the term means.  As functions are performed by a controller, then it must be determined whether the claimed functions may simply be performed by a generic off-the-shelf controller.  In other words, if the controller does not have to be described then it must be a general-purpose processor.  If a general-purpose processor would be capable of performing the claimed functions, then a skilled artisan might understand the claim term “controller” to provide sufficient structure for performing the claimed functions. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
It is apparent though that more than a mere general purpose processor is required to perform the claimed functions. The functions are closing the isolation valve, initiating an inert gas flow to the nozzle through the gas inlet, and activate an Katz—processing, receiving, storing—things that any processor/controller will necessarily be capable of. The Federal Circuit has made clear that the Katz exception is “narrow” and applies only “in the rare circumstances where any general-purpose computer without any special programming can perform the function.” Ergo Licensing, LLC v. CareFusion 303, 673 F.3d 1361, 1364-65 (Fed. Cir. 2012). That is, “[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor.” Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015). It is clear that the functions presented in these limitations are more than the basic functions present in any microprocessor/processor.
If a general-purpose processor with no further programming is not sufficient to perform the claimed function, then the specification must describe the programming that provides the claimed function. In other words, the specification must sufficiently disclose an algorithm to transform the general-purpose computer or processor (or, as here, controller) to a special purpose processor programmed to perform the disclosed algorithm. Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1338 (Fed. Cir. 2008). An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). But simply reciting the claimed function in the specification, while saying nothing about how the computer or processor ensures that those functions are Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1384 (Fed. Cir. 2009). “[T]he fact that one of skill in the art could program a computer to perform the recited functions cannot create structure where none otherwise is disclosed.” Function Media, F.F.C. v. Google, Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013).
There is no description of the interconnection of components within the controller/processor to show the structural aspects of the function. There is no algorithm implemented by the controller/processor so that the function is clear. Any function that a generic off-the-shelf processor cannot perform should be described in detail with description of interactions between components in performing the function. Therefore “controller…configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor”, invokes 35 USC § 112(f).
The remarks then cite Media v. Int’l trade Comm’n, 161 F.3d 696, 705 (fed. Circ. 1998) for suggesting that a controller may be a class of structures.  As discussed above a controller may be a class of structures when it is capable of being performed by a generic controller, however when a controller is described in the specification to perform specific functions, a generic controller could not perform those functions without some disclosure of an algorithm or program to perform those functions.  Therefore, controller is interpreted to invoke 35 USC § 112(f).

The remarks continue by citing several case laws however does not discuss in any detail how the individual cases apply to the fact pattern of the instant claims.  Therefore, the mere citing of rulings is not considered persuasive.
The remarks take the position that the office action does not account for what one of ordinary skill in the art at the time of the invention would have known.  As discussed above, since the specification is completely devoid of any structure to the claimed controller, one of ordinary skill in the art could only presume the claimed controller is a general purpose computer.  However, mere general purpose computer alone without a program could not perform the claimed method steps.  Thus, one of ordinary skill in the art would not see the claimed “controller” as having sufficient structure to avoid interpretation under 35 USC § 112(f).
Applicant then takes the position that the operation of the claimed controller is sufficient to avoid an interpretation under 35 USC 112(f).  The specification merely separately recites the claimed functions ([0047] and [0049] of the published application) and provides no structure, algorithm, flow chart, mathematical equation, etc… to provide sufficient structure such that one of ordinary skill in the art would recognize the claimed 
The remarks then cite MPEP 2181 for not using “controller” as an example generic placeholder.  MPEP 2181 recites “there is no fixed list of words to avoid 35 USC 112(f) interpretation.  Every case will turn on its own unique set of facts”.  Thus controller may be a generic placeholder. 

35 USC 112(a): written description
The remarks take the position that the rejection is in error because 35 USC 112(f) is not invoked. The examiner disagrees. 35 USC 112(f) is invoked as discussed above and the rejection stands.  See Final Rejection.
The remarks then take the position that “close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor” is supported by the specification because the specification should be read as a whole.  This point was addressed in the Final Rejection, see pages 3-4.  The remarks further take the position that a controller requires stimulus to act and that the controller 180 in paragraph [0046] is the same controller as in paragraph [0048].  The specification does not clearly indicate that the controllers are the same.  Specifically, as paragraphs [0046] and [0048] both recite that “in some embodiments” the functions are respectively performed.  However, there is no suggestion that any of the “some 
The remarks then point to the discussion of the Applicant initiated interview mailed 28 June 2021 and suggest that because paragraphs [0048] and [0049] both recite “in some embodiments” that the disclosure is capable of both 1) closing the valve in response to a pressure increase in the chamber and 2) increasing the pressure in the chamber after the valve is closed.  In response to “in some embodiments”, as discussed above there is no discussion as to any or which “some embodiments” may be combined.  Moreover, if the controller were capable of both then, in the second option 2) above, there would be no stimulus to act and thus contradicting the remarks own argument that a stimulus is required to cause a controller to act.  
The remarks are therefore unpersuasive and the rejection stands.

35 USC 112(a) and 112(b): enablement and indefiniteness
The remarks take the position that because 35 USC 112(f) is not invoked that the claims are enabled and definite.  The examiner disagrees.  See Final Rejection.
Moreover, regarding the enablement rejection, MPEP 2164.06(c) (I) which recites “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed” 
In the instant case, since the figure only references a single box and describes it as a controller to perform functions without any description of the precise operations to be performed by the controller, the specification fails to enable one of ordinary skill in the art to determine how such a controller would be properly programmed to coordinate with the valve, gas flow and UPS to perform the functions claimed.
Therefore, the remarks have been found unpersuasive and the rejections stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/            Primary Examiner, Art Unit 2881